Title: From George Washington to William Shirley, 4 April 1756 [letter not found]
From: Washington, George
To: Shirley, William

Letter not found: to William Shirley, 4 April 1756. On 16 May 1756 Shirley wrote to Horatio Sharpe: “Three Days ago I was favour’d with your Letter dated the 10th of April inclosing one from Colonel Washington to me dated the 4th together with another from yourself dated the 14th of the same month” (Lincoln, Shirley CorrespondenceCharles Henry Lincoln, ed. Correspondence of William Shirley: Governor of Massachusetts and Military Commander in America, 1731-1760. 2 vols. New York, 1912., 2:446–47).